UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


LOWELL W. ROGERS,                      
               Plaintiff-Appellant,
                 v.
AMERICAN ELECTRIC POWER SERVICE                 No. 01-2480
CORPORATION, a New York
corporation; KEMPER INSURANCE
COMPANIES,
              Defendants-Appellees.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                          (CA-01-101-3)

                      Submitted: May 30, 2002

                       Decided: July 16, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Patrick L. Cottrell, Charleston, West Virginia, for Appellant. John J.
Polak, ROSE & ATKINSON, Charleston, West Virginia, for Appel-
lees.
2            ROGERS v. AMERICAN ELECTRIC POWER SERVICE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Lowell W. Rogers appeals the district court’s order granting sum-
mary judgment to the Defendants in his action pursuant to the
Employee Retirement Income Security Act, 29 U.S.C.A. §§ 1001-
1461 (West 1999 & Supp. 2001), for long term disability benefits.

   We review the district court’s grant of summary judgment de novo,
applying the same standards employed by the district court. Ellis v.
Metropolitan Life Ins. Co., 126 F.3d 228, 232 (4th Cir. 1997). Where
a benefits plan expressly grants to the plan administrator discretionary
authority to construe its provisions, as the parties stipulated in this
case, the court reviews the decision of the plan administrator under
an abuse of discretion standard. Firestone Tire & Rubber Co. v.
Bruch, 489 U.S. 101, 115 (1989). Under this deferential standard, the
plan administrator’s decision will not be disturbed by the court if it
is reasonable, even if the court would have independently reached a
different decision. Ellis, 126 F.3d at 232. A fiduciary’s decision is
reasonable if supported by substantial evidence. Lefebre v. Westing-
house Elec. Corp. Mgmt. Disability Benefits Plan, 747 F.2d 197, 208
(4th Cir. 1984).

   We have reviewed the record and the district court’s opinion and
find no reversible error. Accordingly, we affirm on the reasoning of
the district court. Rogers v. Am. Elec. Power Serv. Corp., No. CA-01-
101-3 (S.D.W. Va. Nov. 15, 2001). We grant the motion to submit the
case on briefs because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED